FILED
                            NOT FOR PUBLICATION                               JAN 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50456

               Plaintiff - Appellee,              D.C. No. 8:07-cr-00024-AHS

  v.
                                                  MEMORANDUM *
RENE BOUDEWIJN KOHLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Rene Boudewijn Kohler appeals from the 40-month sentence imposed upon

remand for resentencing. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Kohler’s counsel has filed a brief stating that there are no grounds for relief, along




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. We have provided Kohler with

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    10-50456